Exhibit 10.30

 

POST EMPLOYMENT AGREEMENT

 

THIS POST EMPLOYMENT AGREEMENT (“AGREEMENT”), is made and entered into on
February 1, 2004, by and between MIKOHN GAMING CORPORATION, a Nevada corporation
(“MIKOHN”), and JOHN GARNER (“GARNER”).

 

WHEREAS, MIKOHN and GARNER deem it to be in their respective best interests to
enter into an agreement providing for MIKOHN’s termination of GARNER’s
employment pursuant to the terms herein stated.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:

 

1. Settlement Payment. MIKOHN shall pay to GARNER a settlement payment (the
“Settlement Payment”) equal to $433,000, paid as follows:

 

1.1 Bi-weekly payroll payments equal to $19,000.00 monthly for 22 months,
beginning with the payroll period starting on February 1, 2004.

 

1.2 By no later than February 1, 2004, MIKOHN shall make an additional payment
to GARNER of $15,000.

 

2. Early Payment Option. GARNER shall have the option beginning February 1, 2005
to request a lump-sum payment of all remaining amounts due under paragraph 1
above for a 10% discount to MIKOHN. GARNER shall exercise his option hereunder
by requesting same in writing, and MIKOHN shall pay GARNER the remaining amounts
owed less the discount within thirty (30) days thereafter. Upon election of this
provision by GARNER, the benefits provided in paragraph 4 below will immediately
cease, as will the membership dues payable in paragraph 5 below. Further upon
this election, GARNER shall have the opportunity to receive title to the Anthem
Country Club Membership referenced in paragraph 5.

 

3. Stock Options. The 75,000 stock options granted to GARNER in August 2002 and
March 2003 shall be deemed fully vested and may be exercised at any time prior
to the expiration dates specified at the time the options were issued. The
options granted to GARNER in July 2001 shall be forfeited within ninety (90)
days of February 1, 2004.

 

4. Benefits. MIKOHN agrees that GARNER and his family will be covered under
MIKOHN’s executive medical plan through December 31, 2005.

 

5. Miscellaneous. GARNER shall continue to be the designated beneficiary of a
MIKOHN corporate membership in Anthem Country Club so long as GARNER maintains a
residence in Clark County, Nevada, but in no event shall this benefit go beyond
December 31, 2005. MIKOHN shall be responsible for all dues, assessments and
other costs relating to said membership until December 31, 2005. Up through and
including December 31, 2005, GARNER shall have the option to assume full
ownership of such Anthem Country Club Membership with no further payment to
MIKOHN. Upon such election by GARNER, GARNER shall be

 



--------------------------------------------------------------------------------

responsible for all transfer fees and tax obligations arising from his
acquisition of the membership. MIKOHN shall have no further payment obligation
related to this membership upon GARNER’s assumption of full ownership.

 

6. Covenant of Confidentiality. All documents, records, files, manuals, forms,
materials, supplies, computer programs, trade secrets, customer lists, and other
information which came into GARNER’s possession from time to time during
GARNER’s employment by MIKOHN, and/or any of MIKOHN’s subsidiaries or
affiliates, shall be deemed to be confidential and proprietary to MIKOHN and
shall remain the sole and exclusive property of MIKOHN. GARNER acknowledges that
all such confidential and proprietary information is confidential and
proprietary and not readily available to MIKOHN’s business competitors. GARNER
agrees that GARNER will return to MIKOHN all such confidential and proprietary
items (including, but not limited to, company badge and keys) in GARNER’s
control or possession, and all copies thereof, and that GARNER will not remove
any such items from the offices of MIKOHN. It is the intention of the parties
that the broadest possible protection be given to MIKOHN’s trade secrets and
proprietary information and nothing in this Section shall in any way be
construed to narrow or limit the protection and remedies afforded by the Uniform
Trade Secrets Act.

 

7. Covenant of Non-Disclosure. Without the prior written approval of MIKOHN,
GARNER shall keep confidential and not disclose or otherwise make use of any of
the confidential or proprietary information or trade secrets referred to in this
Agreement nor reveal the same to any third party whomsoever, except as required
by law. Nor shall GARNER discuss any item related to the financial condition of
MIKOHN with any third party, at any time without MIKOHN’s express written
consent.

 

8. Covenant of Non-Solicitation.

 

8.1 Employees. For a period of one (1) year from the date hereof, GARNER, either
on GARNER’s own account or for any person, firm, company or other entity, shall
not solicit, interfere with or induce, or attempt to induce, any employees of
MIKOHN, or any of its subsidiaries or affiliates to leave their employment or to
breach their employment agreement, if any, with MIKOHN.

 

9. Covenant of Cooperation

 

9.1 General. Upon request by MIKOHN, GARNER agrees to cooperate with and assist
MIKOHN in any matters with which GARNER was involved during GARNER’s employment
by MIKOHN including, but not limited to, any administrative or legal matters.
Payment to GARNER for time spent with these matters will be done in accordance
with paragraph 9.2 below, excepting any court ordered appearance by GARNER in
any applicable forum.

 

9.2 Consulting. GARNER will make himself available to MIKOHN, at MIKOHN’s sole
discretion, through and including January 31, 2005. For all time spent by GARNER
to cooperate and assist MIKOHN in any matters and/or to appear at a specific
location, GARNER shall be paid $200.00 per hour to a maximum of $1000.00 per
day. MIKOHN further agrees to reimburse GARNER for reasonable out-of-pocket
expenses incurred

 



--------------------------------------------------------------------------------

pursuant to this paragraph. Any telephonic consulting requiring no further
assistance on GARNER’s behalf, will be rendered at no additional charge to
MIKOHN.

 

10. Non-Disparagement. Neither party shall make any remarks or issue any
communication, written or otherwise, that disparages or derogates, or encourages
any adverse action against the other party or any of its affiliates, officers,
directors, employees or agents, provided that this paragraph shall not preclude
GARNER from testifying truthfully under oath, pursuant to subpoena or otherwise,
as to his first-hand knowledge, or from providing his first-hand knowledge to
any governmental, regulatory or self-regulatory body or agency with jurisdiction
over MIKOHN’s activities.

 

11. Release.

 

(a) General Release. Effective upon the execution of this Agreement, GARNER
hereby releases and forever discharges MIKOHN, together with MIKOHN’s past,
present and future officers, directors, shareholders, employees, agents,
representatives, subsidiaries, parent companies and affiliates, and their
successors, heirs and assigns, from any and all claims, demands, damages,
actions, causes of action, suits, debts, liabilities and obligations, liens,
costs and expenses of any nature, character and description, known or unknown,
accrued or not yet accrued, whether anticipated or unanticipated, arising from
or in any way related to GARNER’s employment by MIKOHN which GARNER now holds,
or has any time heretofore owned or held, or may at any time hereafter own or
hold, by reason of any manner, cause or thing whatsoever existing as of the date
hereof or at any time prior hereto. This includes, without limitation, any claim
for (i) violation of any federal, state or local statute, ordinance or
regulation relating to employment, or benefits or discrimination or harassment
in employment, specifically including, without limitation, Title VII of the
Civil Rights Act of 1964, the Family and Medical Leave Act, and the Employees
Retirement Income and Security Act, and further including any regulation of any
administrative agency or governmental authority relating to employment benefits
or discrimination or harassment in employment; (ii) breach of oral, implied or
written contract; (iii) wrongful termination of employment; (iv) breach of the
implied covenant of good faith and fair dealing; (v) negligent or intentional
infliction of mental or emotional distress; (vi) any non-statutory tort or
contractual claim; (vii) wages and/or benefits; and (viii) attorneys’ fees.

 

(b) Effective upon the execution of this Agreement, MIKOHN hereby indemnifies
GARNER to the fullest extent permissible under Nevada law, from any and all
third party claims, demands, damages, actions, causes of action, suits, debts,
liabilities and obligations, liens, costs and expenses of any nature, character
and description, known or unknown, accrued or not yet accrued, whether
anticipated or unanticipated, arising from or in any way related to GARNER’s
employment from the beginning of GARNER’s employment to the effective date of
this Agreement.

 

11.1 Age Discrimination in Employment Act. GARNER hereby acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that his waiver and release is knowing and
voluntary. The parties agree that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the Effective Date of this
agreement. GARNER further acknowledges that the consideration given for this
waiver and release agreement is in addition to anything of value to which he is
already entitled. GARNER further acknowledges that he has been advised

 



--------------------------------------------------------------------------------

by this writing that [a] he should consult with an attorney prior to executing
this agreement; [b] he has up to twenty-one (21) days within which to consider
this agreement; [c] he has up to seven (7) days following the execution of this
agreement by the parties to revoke the agreement; and [d] the “Effective Date”
of this agreement shall be the date that this revocation period expires.

 

12. General Provisions.

 

12.1 Arbitration. Any dispute arising between GARNER and MIKOHN with respect to
the subject matter of this Agreement or any alleged breaches of defaults on the
obligations of any of the Parties hereto shall be submitted to binding
arbitration in Las Vegas, Nevada in accordance with the then-prevailing rules
for binding arbitration as set forth by the American Arbitration Association.

 

12.2 Authorization. MIKOHN and GARNER each represent and warrant to the other
that he/she/it has the authority, power and right to deliver, execute and fully
perform the terms of this Agreement.

 

12.3 Entire Agreement. GARNER understands and acknowledges that this document
constitutes the entire agreement between GARNER and MIKOHN with regard to
GARNER’s employment by MIKOHN and GARNER’s post-employment activities concerning
MIKOHN. This Agreement supersedes any and all other written and oral agreements
between the parties with respect to the subject matter hereof. Any and all prior
agreements, promises, negotiations, or representations, either written or oral,
relating to the subject matter of this Agreement not expressly set forth in this
Agreement are of no force and effect. This Agreement may be altered, amended, or
modified only in writing signed by all of the parties hereto. Any oral
representations or modifications concerning this instrument shall be of no force
and effect.

 

12.4 Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court or other tribunal of competent jurisdiction to be
invalid, void, or unenforceable, the remainder of such provisions and all of the
remaining provisions hereof shall remain in full force and effect to the fullest
extent permitted by law and shall in no way be affected, impaired, or
invalidated as a result of such decision.

 

12.5 Governing Law. Except to the extent that federal law may preempt Nevada
law, this Agreement and the rights and obligations hereunder shall be governed,
construed and enforced in accordance with the laws of the State of Nevada.

 

12.6 Taxes. All compensation payable hereunder is gross and shall be subject to
such withholding taxes and other taxes as provided by law. GARNER shall be
responsible for the payment of all taxes attributable to the compensation
provided by this Agreement except for those taxes required by law to be paid or
withheld by MIKOHN.

 

12.7 Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of GARNER and MIKOHN. GARNER may not sell or
pledge any of GARNER’s rights or interests pursuant to this Agreement.

 



--------------------------------------------------------------------------------

12.8 Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing such
provision or provisions and each and every other provision of this Agreement.

 

12.9 Captions. Titles and headings to sections in this Agreement are for the
purpose of reference only and shall in no way limit, define, or otherwise affect
any provisions contained therein.

 

12.10 Breach - Right to Cure. A party shall be deemed in breach of this
Agreement only upon the failure to perform any obligation under this Agreement
after receipt of written notice of breach and failure to cure such breach within
ten (10) days thereafter; provided, however, such notice shall not be required
where a breach or threatened breach would cause irreparable harm to the other
party and such other party may immediately seek equitable relief in a court of
competent jurisdiction to enjoin such breach. Any breach of paragraph 10 above
by either party will be considered a per se breach of this Agreement and shall
not require written notice to the breaching party.

 

12.11 Acknowledgement. GARNER acknowledges that he has been given a reasonable
period of time to study this Agreement before signing it. GARNER certifies that
he has fully read, has received an explanation of, and completely understands
the terms, nature, and effect of this Agreement. GARNER further acknowledges
that he is executing this Agreement freely, knowingly, and voluntarily and that
his execution of this Agreement is not the result of any fraud, duress, mistake,
or undue influence whatsoever. In executing this Agreement, GARNER does not rely
on any inducements, promises, or representations by MIKOHN other than the terms
and conditions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have read, understood, and voluntarily
executed this Agreement as of the day and year first above written.

 

        

MIKOHN GAMING CORPORATION

--------------------------------------------------------------------------------

          JOHN GARNER                    

By:

               

--------------------------------------------------------------------------------

       

Title:

   

 